DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s submissions filed 5/2/2022 and 9/2/2022 were received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Mark-Up
2.	It is respectfully noted that any additions to the claims should be underlined, and any words deleted should be struck-through, wherein there are multiple instances where words were added to the claims but not underlined in the response filed on 5/2/2022 (e.g., at least claim 7 has “comprises” at line 5 added with no underlining; claim 9 within the preamble has “wherein” added with no underlining).  Further, the amendments made to the 9/2/2022 claim set fail to utilize both proper underlining/deletion mark-up, most notably claim 1 within the preamble and all of the dependent claims in amendments from the 5/2/2022 to 9/2/2022 claim set:
5/2/2022 claim set preambles:

    PNG
    media_image1.png
    34
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    36
    641
    media_image2.png
    Greyscale

9/2/2022 claim set preambles:


    PNG
    media_image3.png
    61
    647
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    63
    648
    media_image4.png
    Greyscale


The comments are also made for clarity of the record.

Election/Restriction
3.	Applicant’s confirmation of the election without traverse to prosecution the invention of Invention I, claims 1-15 in the response filed 5/2/2022.  Concurrent with this response, new claims were presented that were subject to a restriction requirement mailed 7/25/2022.  
Applicant’s election, with traverse of Invention I, claims 1-15, in the reply filed on 9/2/2022 is acknowledged.  The traversal is on the grounds enumerated below with subsequent Examiner response sections that are respectfully submitted, wherein the traversal is not found persuasive for the reasons enumerated below.  
The requirement is still deemed proper and is therefore made FINAL.  Claims 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	1) Applicant argues that Inventions I and II are both respectively classified in H01M 2300/0082.  Therefore, the Examiner has not properly shown that the identified inventions are classified separately because the classifications set forth by the Examiner are the same with respect to Inventions I and II. 

	Response:  Restriction for examination is considered proper if one or more of the reasons outlined in the prior restriction requirement are met, wherein the second two bullet points are met (reproduced below):  

    PNG
    media_image5.png
    303
    645
    media_image5.png
    Greyscale

Furthermore, the inventions as presented were given the classification of H01M 2300/0082 because some classification had to be given; however, there is no actual proper classification for the inventions presented because they are not drawn to patentable subject matter (see maintained rejection under 35 U.S.C. 101), wherein the USPTO does not have classifications for subject matter that is not drawn to patentable subject matter .  
Thus, the inventions have acquired a separate status in the art due to their recognized divergent subject matter (second bullet point of section 4 above; see Restriction mailed 7/25/2022 outlining the divergent subject matter and the Examiner’s Search Strategy and Results mailed 12/30/2021 in conjunction with the Non-Final Office Action documenting the separate field of search – hereinafter “the Search History”), wherein the inventions further require a different field of search given said divergent subject matter as evidenced by the Search History (i.e., third bullet point of section 4 above).
	2) Even assuming arguendo that Invention II has "a materially distinct design" from Invention I, the Applicant submits that the examination of both Inventions I and II does not pose a serious burden to the Examiner. The Applicant wishes to draw the Examiner's attention to the claim limitation correspondence chart of Table 1 [in the comments provided and not repeated here], which demonstrates overlapping - and often verbatim - claim language of Claims 1 and 5 (i.e., the independent claim and a dependent claim of Invention I) and Claims 22 and 23 (i.e., the independent claim and a dependent claim of Invention II). 
Given that examination of Invention I - and specifically Claims 1 and 5 - may yield results sufficient to examine Invention II, the Applicant requests that the Examiner withdraw this restriction of Invention II and instead examine both Inventions I and II (i.e., Claims 1-15 and 22-26). 

Response:  There is a serious burden on the Examiner given the claimed divergent subject matter, previously outlined in the restriction requirement and repeated below, that presents distinct inventions that can have a materially different design, function, or effect, which presents inventions that have acquired a separate status in the art due to their recognized divergent subject matter, and further, require a different field of search to meet the divergent subject matter claimed.  
Divergent Subject Matter Analysis (from prior Restriction Requirement):
Invention I (claims 1 and 12 independent) define an electrolyte material with a photoinitiation configured to disassociate into a reactive subspecie response to electromagnetic radiation, the reactive subspecie configured to crosslink the monomer; this capability of the photoiniator is not found in Invention II.  Invention II requires the photoiniator to crosslink (but does not state what is being crosslinked), and this crosslinking feature could be a crosslinking of the polymer and/or the photoiniator itself in the instance it is a monomer photoinitiator with such capabilities.  Furthermore, Invention II requires the photoinitiator to be configured to crosslink [some entity] that forms an electrolyte structure comprising a network of open-cell pores; this feature is not required of Invention I such that it may have a materially distinct design.    

 Applicant does not make clear how the search for Invention I (requiring a reactive subspecie configured to crosslink the monomer not found in Invention II) would be coextensive with a search for Invention II (a photoinitiator to be configured to crosslink [some entity that does not have to be the monomer] that forms an electrolyte structure comprising a network of open-cell pores not found in Invention I).  For example, a prior art reference X teaching a photoinitiator configured to crosslink a polymer as claimed would read on claim 22 of Invention II but NOT claims 1/12 of Invention I (which requires a photoiniator to disassociate into a reactive subspecie that is configured to crosslink the monomer).   Alternatively, a prior art reference Y teaching the features of Invention I with an electrolyte structure formed of isolated pores would read on claims 1/12 of Invention I but NOT claim 22 of Invention II given the requirement of a network of open-cell pores.  Accordingly, the divergent subject matter presents inventions that have acquired a separate status in the art due to their recognized divergent subject matter, and further, requires a different field of search to meet the divergent subject matter claimed.  
	3) Furthermore, [Applicant reproduces Section 4 of the Examiner's argument which is also reproduced above by the Examiner].   To wit, the Examiner has failed to provide factual results for separate status in the art in view of different classification, for separate status in the art due to recognized divergent subject matter, and for different fields of search required for a proper prior art search. Mere statements that "there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply" is not sufficient justification for issuance of a Restriction Requirement per MPEP §808.02. Rather, the Examiner must provide an explanation of: (1) separate classification thereof; (2) separate status in the art when they are classifiable together; or (3) a different field of search, as required by the MPEP. 
Therefore, the Examiner's argument is specious and unsupported. The Examiner has also failed to fulfill even one legal requirement for demonstrating burden to the Examiner if this Restriction were not required. Furthermore, MPEP § 808.02 states: 
"Where, however, the classification is the same and the field of search is the same and there is no clear indication of separate future classification and field of search, no reasons exist for dividing among independent or related inventions." Therefore, the Applicant submits that the Restriction Requirement set forth in the instant Office Action is improper and requests that the Examiner withdraw this Restriction Requirement. 

	Response:  MPEP § 808.02 notes that with respect to a different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.   Separate status (bullet point 2) can also be shown by a separate field of search (MPEP § 808.02).
	As outlined in the prior restriction requirement, the divergent subject matter presented within the independent claims presents distinct inventions that can have a materially different design, function, or effect, which presents inventions that have acquired a separate status in the art due to their recognized divergent subject matter, and further, require a different field of search to meet the divergent subject matter claimed.  This is evidenced by the Search History provided at the time of Non-Final Rejection (some of which are reproduced below) in which the Examiner searched for a crosslinked monomer, wherein said search queries are not at all coextensive with search queries that would be required of Invention II in terms of [some entity and not limited to a monomer] that is crosslinked and further creates the specific structure of an open-cell network as required of Invention II:

    PNG
    media_image6.png
    411
    649
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    236
    634
    media_image7.png
    Greyscale

Accordingly, different search queries for the divergent subject matter previously outlined would have to be employed as the search for invention I requires a monomer that crosslinks while Invention II requires an open-cell network of pores; neither of which is required of the other.
	4)  The Examiner is requesting (Examiner emphasis) that the Claims address the final material, "an electrolyte material," but this is not the Applicant's intent. The Applicant's intent is to claim, "a material configured to form an electrolyte" that includes "a monomer," "a polymer," and "a photoinitiator." The Examiner does not have the authority to push the claims in a direction that suits the Examiner. Thus, the Examiner is applying biases to the Claims that are both inappropriate and opaque to the Applicant. 

	Response:  Respectfully, the Examiner did not request anything with respect to the claims; the Examiner recommended/indicated how to present claims that would not be rejected under 35 U.S.C. 101 as lacking utility, and concurrently 35 U.S.C. 112(a)/first paragraph as failing to comply with the enablement requirement for compact prosecution purposes which is entirely consistent with MPEP § 706.03:
Under the principles of compact prosecution, each claim should be reviewed for compliance with every statutory requirement for patentability in the initial review of the application, even if one or more claims are found to be deficient with respect to some statutory requirement. Deficiencies should be explained clearly, particularly when they serve as a basis for a rejection. Whenever practicable, USPTO personnel should indicate how rejections may be overcome and how problems may be resolved. 

The Examiner did not “push the claims in a direction that suits the Examiner” because claims never “suit” an Examiner as an Examiner has no stake in the claims, the allowance or rejection thereof having no benefit or detriment accorded to the Examiner.  There is further no bias applied to the claims that is inappropriate and opaque to the Applicant unless the “bias” is considered having claims present in the application that meet the statutory requirements of 35 U.S.C. 101 and 35 U.S.C. 112.
Specification
4.	The objection to the disclosure (abstract) is withdrawn.  
Claim Rejections - 35 USC § 101
5.	The rejection of claim 1, and dependent claims 2-11, and claim 12, and thus dependent claims 13-15, under 35 U.S.C. 101 because the claimed invention lacks patentable utility is maintained and updated in view of the amendments presented.
	Claims 1 and 12 are addressed concurrently.  The instant disclosure teaches the following “forms”:  
a first form (“an uncrosslinked state 102” – P41 of the instant PGPUB),
a second form (“unprocessed electrolyte structure 102” – P43), 
a third form (“a porous electrolyte structure 102” – P44) , and
a fourth form (“an electrolyte 104” – P45)

	The first through third forms lack utility and are solely intermediate compositions lacking utility (P41-45; entire disclosure relied upon), wherein it is not until the fourth form that an electrolyte 104 is achieved:

    PNG
    media_image8.png
    247
    602
    media_image8.png
    Greyscale

MPEP § 2107 outlines the utility requirement and that the claimed invention must have a “specific and substantial utility,” that an application must show that an invention is useful to the public as disclosed in its current form with a well-defined, real world benefit, and that the claimed invention is the focus of the assessment of whether an applicant has satisfied the utility requirement.  MPEP § 2107.01-Section IB  is reproduced below with added Examiner emphasis, wherein under examples of situations that do not define “substantial utilities,” option E is the same as that of the instant scenario:  a claim to an intermediate product for use in making a final product that has no specific, substantial and credible utility:
MPEP § 2107.01-IB.    Substantial Utility
"[A]n application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230. The claims at issue in Fisher were directed to expressed sequence tags (ESTs), which are short nucleotide sequences that can be used to discover what genes and downstream proteins are expressed in a cell. The court held that "the claimed ESTs can be used only to gain further information about the underlying genes and the proteins encoded for by those genes. The claimed ESTs themselves are not an end of [applicant’s] research effort, but only tools to be used along the way in the search for a practical utility…. [Applicant] does not identify the function for the underlying protein-encoding genes. Absent such identification, we hold that the claimed ESTs have not been researched and understood to the point of providing an immediate, well-defined, real world benefit to the public meriting the grant of a patent." Id. at 1376, 76 USPQ2d at 1233-34). Thus a "substantial utility" defines a "real world" use. Utilities that require or constitute carrying out further research to identify or reasonably confirm a "real world" context of use are not substantial utilities. For example, both a therapeutic method of treating a known or newly discovered disease and an assay method for identifying compounds that themselves have a "substantial utility" define a "real world" context of use. An assay that measures the presence of a material which has a stated correlation to a predisposition to the onset of a particular disease condition would also define a "real world" context of use in identifying potential candidates for preventive measures or further monitoring. On the other hand, the following are examples of situations that require or constitute carrying out further research to identify or reasonably confirm a "real world" context of use and, therefore, do not define "substantial utilities":
(A) Basic research such as studying the properties of the claimed product itself or the mechanisms in which the material is involved;
(B) A method of treating an unspecified disease or condition;
(C) A method of assaying for or identifying a material that itself has no specific and/or substantial utility;
(D) A method of making a material that itself has no specific, substantial, and credible utility; and 
(E) A claim to an intermediate product for use in making a final product that has no specific, substantial and credible utility. 

 The claims as amended, although removing the language of first and second forms, is still drawn to an intermediate product (i.e., “A material configured to form an electrolyte…”) for use in making a final product that has no specific, substantial and credible utility, wherein the claims as amended remain drawn to what is simply three items, namely: a monomer miscible in a solvent, a polymer semi-miscible in the monomer and miscible in the solvent, and a photoinitiator that have the “configured to”/capabilities recited in the wherein clauses.  The configured to/wherein clauses are capabilities of the respective components, and not actually required to be carried out.  Even if amended to require the “wherein” clauses to be carried out in a product-by-process type of claim format, the state of matter within independent claims 1 & 12 would still simply be the second form which is an intermediate compositions lacking utility (P41-45; entire disclosure relied upon).  Accordingly, claims 1 and 12, and those dependent therefrom, lack utility.
	Appropriate correction is required.  

Claim Rejections - 35 USC § 112
6.	The rejection of claim 1, and dependent claims 2-11, and claim 12, and thus dependent claims 13-15, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claims 1 and 12 are addressed concurrently.  As detailed above, the identified claims fail the utility prong of 35 U.S.C. 101, wherein per MPEP 2107.01, Section IV:
A deficiency under the utility prong of 35 U.S.C. 101  also creates a deficiency under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995); In re Jolles, 628 F.2d 1322, 1326 n.10, 206 USPQ 885, 889 n.11 (CCPA 1980); In re Fouche, 439 F.2d 1237, 1243, 169 USPQ 429, 434 (CCPA 1971) ("If such compositions are in fact useless, appellant’s specification cannot have taught how to use them."). 

Courts have also cast the 35 U.S.C. 101 /35 U.S.C. 112  relationship such that 35 U.S.C. 112  presupposes compliance with 35 U.S.C. 101. See In re Ziegler, 992 F.2d 1197, 1200-1201, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993) ("The how to use prong of section 112  incorporates as a matter of law the requirement of 35 U.S.C. 101  that the specification disclose as a matter of fact a practical utility for the invention. ... If the application fails as a matter of fact to satisfy 35 U.S.C. § 101, then the application also fails as a matter of law to enable one of ordinary skill in the art to use the invention under 35 U.S.C. § 112."); In re Kirk, 376 F.2d 936, 942, 153 USPQ 48, 53 (CCPA 1967) ("Necessarily, compliance with § 112  requires a description of how to use presently useful inventions, otherwise an applicant would anomalously be required to teach how to use a useless invention."). For example, the Federal Circuit noted, "[o]bviously, if a claimed invention does not have utility, the specification cannot enable one to use it." In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). 

As such, a rejection properly imposed under 35 U.S.C. 101  for lack of utility should be accompanied with a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. It is equally clear that a rejection based on "lack of utility," whether grounded upon 35 U.S.C. 101  or 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, rests on the same basis (i.e., the asserted utility is not credible). To avoid confusion, any lack of utility rejection that is imposed on the basis of 35 U.S.C. 101  should be accompanied by a rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. 

Accordingly, the factual basis of lack of utility rejection is entirely incorporated into the instant rejection and not repeated here, wherein because the invention claimed does not have utility, a person skilled in the art would not be able to use the invention as claimed, and as such, the claim is defective under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. 
	Appropriate correction is required.  

7.	Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 11 as amended on 5/2/2022 is reproduced below:

    PNG
    media_image9.png
    210
    650
    media_image9.png
    Greyscale

The underlined terms do not appear in the instant disclosure.  Applicant relies on P57 of the instant application; however, it is not clear how the term “approximating” is equivalent to “a threshold difference,” or what the threshold difference may constitute.
	Appropriate correction is required.

8.	The prior Office Action rejections of claims 5, 7, 9-11 and 14-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are maintained and updated as needed in view of the amendments made.
The prior Office Action rejections of claim 1, and thus dependent claims 2-11, claim 12, and thus dependent claims 13-15, and claims 2-4, 6, and 8 are withdrawn in view of the amendments made.
Claim 1, and thus dependent claims 2-11, claim 12, and thus dependent claims 12-15, claim 3, claim 4, and thus dependent claims 5-7, claim 5, claim 6, claim 7, claim 10, claim 13, and thus dependent claims 14-15, claim 14, and thus dependent claim 15, and claim 15, due to the amendments presented, are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)  	[Prior Office Action Section K]  The independent claims are drawn to a material configured to form an electrolyte.  Claim 5 defines feature outside the scope of a material configured to form an electrolyte material (e.g., at least “an anode defining a three-dimensional surface”, and “a cathode coupled to the electrolyte structure opposite to the anode”) and is thus indefinite in terms of a preamble that does not set forth subject matter commensurate in scope with the body of the claim (drawn to a battery).  The same is true for claims 10, 14 and 15 which are each rejected for the same reason of having a preamble that does not set forth subject matter commensurate in scope with the body of the claim.
	No arguments or amendments are presented by Applicant responding to this prior rejection.
B)  	[Prior Office Action Section G)  Claim 7 recites percentage by volume of the monomer and the polymer, but fails to recite what these percentages are relative to (i.e., a specific component of the composition, the whole composition, etc.).  
	Applicant argues that the percentages of the monomer and the polymer may be relative to the whole volume of the electrolyte material (page 21 of response filed 5/2/2022); however, it is not clear how this is possible given it is not until the fourth form that an electrolyte is achieved, wherein these volume percentages appear to be with respect to the second form [i.e., an unprocessed electrolyte structure] as presented in the original claim (i.e., the previous recitation of “in the second form…”).   Furthermore, whatever these percentages are relative to if appropriately supported by the instant disclosure would have to be recited within the claim such that a person having ordinary skill in the art, when reading the claim terms, would know from the claim terms what is required, wherein limitations from the specification are not read into the claims (In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), and wherein the public is not privy to explanations provided within the prosecution history of a patent application.
C)  	[Prior Office Action Section H)  Claim 9 recites two weight percentages but still fails to disclose what these percentage are relative to and further is not a complete sentence as emphasized below in its amended form and is entirely unclear:

    PNG
    media_image10.png
    221
    657
    media_image10.png
    Greyscale

Applicant’s arguments or the amendments provided do not address the above maintained issues.  For example, what is the third proportion of solvent, at approximately 50% by weight, in relation to (i.e., a specific component of the composition, the whole composition, etc.)?    
D) 	[Prior Office Action Section I]  Claim 11 as amended has replaced approximating with, “a second average molar mass within a threshold molar mass difference of the first molar mass,” and “the first wavelength within a threshold wavelength difference of the first index of refraction.”  The claim is rendered indefinite because there is nothing in the specification or prior art to provide any indication as to what is covered by the phrase “threshold difference” with respect to wavelength or index of refraction  (see Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) (MPEP 2173.05(b)].   
It is noted that the use of approximation terms or terms of degree are not indefinite when the specification provides some standard allowing for one of ordinary skill in the art to understand the scope of the term.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.  
In the instance scenario, the terms themselves do not appear in the disclosure, and neither does a standard for measuring the degree of the non-existent terms.
E)	As amended, claims 1 and 12 each recite the preamble of “A material configured to form an electrolyte..”  (note section 2 above).  The body of each of claims 1 and 12 then recites, “…wherein the first proportion of the monomer is configured to crosslink by the reactive subspecie to form an electrolyte structure immiscible in the solvent” with subsequent reference to the electrolyte structure in claims 1 and 12, as well as within the dependent claims 3-5, 6 -7, 10, and 13-15.  It is not clear from the claims whether the claims fails to invoke improper antecedent basis to the recited “electrolyte” of the preamble, or if this “electrolyte structure” is a separate entity.  
It is noted that looking to the specification for clarity, it appears this electrolyte structure is actually “an unprocessed electrolyte structure” (P43) and it is not until the fourth form that an electrolyte, as presented in the preamble, is achieved (P43-45 of the PGPUB).  Accordingly, it appears the indefinite issue can be resolved by amending the claimed “electrolyte structure” within the claim set where it appears to “an unprocessed electrolyte structure” such that it is clear that the electrolyte of the preamble is not one in the same entity as the electrolyte structure within the body of the claim.
F)	The claims as amended recite “A material configured to form an electrolyte..”  Claim 3, second to last line recites “to form an electrolyte..”  It is not clear if the claim fails to invoke proper antecedent basis or if the second iteration of “an electrolyte” is a separate, distinct entity.  
G) 	The claims as amended recite “A material configured to form an electrolyte..”  Claim 4, second to last line recites “to form an electrolyte..”  It is not clear if the claim fails to invoke proper antecedent basis or if the second iteration of “an electrolyte” is a separate, distinct entity.  
H) 	The claims as amended recite “A material configured to form an electrolyte..”  Claim 13, last line recites “to form an electrolyte..”  It is not clear if the claim fails to invoke proper antecedent basis or if the second iteration of “an electrolyte” is a separate, distinct entity.  
	Appropriate correction is required.  
	
Response to Arguments
9.	Applicant's arguments filed 5/2/2022 have been fully considered.  Any maintained rejections with arguments presented not already addressed above in the rejection itself (see comments added in maintained rejections under 35 U.S.C. 112(b)/second paragraph) are addressed below.
	With respect to the maintained 35 U.S.C. 101 rejection and 35 U.S.C. 112(a)/first paragraph enablement rejection, Applicant states that the claims have been amended to remove the multiple forms of matter, presents the amended claims with emphasis added, and requests the Examiner to withdrawn the rejections.  In response, the claims are still drawn to an intermediate product for use in making a final product that has no specific, substantial and credible utility.  Applicant does not present any comments as to how the intermediate product as claimed has a specific and substantial utility and is not an example of option E of MPEP § 2107.01-Section IB, a claim to an intermediate product for use in making a final product that has no specific, substantial and credible utility.   Accordingly, the rejections are each maintained.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729